Citation Nr: 1235463	
Decision Date: 10/12/12    Archive Date: 10/17/12

DOCKET NO.  09-01 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for service-connected headaches.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Esq.


ATTORNEY FOR THE BOARD

E. Joyner, Counsel







INTRODUCTION

The Veteran served on active duty from February 1977 to July 2002.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which granted service connection for headaches and assigned a 30 percent rating, effective from March 20, 2006.  The appellant appealed the initial 30 percent rating assigned, and the case was referred to the Board for appellate review.  In February 2011, the Board denied a rating in excess of 30 percent for the service-connected headaches.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In September 2011, the Court issued an order vacating the Board's denial of a rating in excess of 30 percent for the service-connected headaches, and remanded the matter to the Board for action in compliance with a Joint Motion for Remand.  When the case was previously before the Board in April 2012, the claim was remanded for action in compliance with the Joint Motion.


FINDING OF FACT

The Veteran's service-connected headaches are manifested by very frequent completely prostrating and prolonged attacks, but the preponderance of the evidence reflects that the headaches are not productive of severe economic inadaptability.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for service-connected headaches have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.124a, Diagnostic Code 8100 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In addition, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, because the notice that was provided before service connection for headaches was granted was legally sufficient, VA's duty to notify in this case has been satisfied. 

In this case, the Veteran is challenging the initial disability rating assigned following the grant of service connection for headaches.  As noted above, in Dingess, the United States Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify has been satisfied. 

In addition, the duty to assist the Veteran has been satisfied in this case.  All available relevant evidence pertinent to the issues on appeal is in the claims file including, VA treatment records and service treatment records.  The Veteran has had the opportunity to present evidence and argument in support of his claims, and nothing reflects that he has indicated the existence of any relevant evidence that has not been obtained or requested.  In addition, the Veteran was afforded a VA examination in June 2012 with respect to his claim for an initial compensable disability rating for headaches.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the June 2012 VA examination report and addendum are adequate.  The examiner reviewed the claims file, conducted an examination, and provided the medical information addressing the rating criteria in this case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case. 

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998). In this regard, the Board is satisfied as to compliance with the instructions from its April 2012 remand.  Specifically, the April 2012 Board remand instructed the RO to obtain all outstanding VA treatment records dated from October 2009 to the present.  The RO was also to provide the Veteran with a VA examination in order to determine the current severity of the Veteran's headaches.  The requested VA treatment records were obtained and associated with the claims folder.  The Board finds that the RO has complied with the Board's instructions and that the June 2012 VA examination report with addendum substantially complies with the Board's April 2012 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

LAW AND ANALYSIS

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant. 38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54. 

Service connection for headaches was granted in an April 2009 rating decision.  A 30 percent rating was assigned under Diagnostic Code 8100.  Under that code, a 30 percent rating is warranted for characteristic prostrating attacks occurring on an average once per month over the last several months, and a rating of 50 percent is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

The rating criteria do not define "prostrating," nor has the Court.  See Fenderson v. West, 12 Vet. App. 119 (1999), in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."  

Further, the provisions of Diagnostic Code 8100 are conjunctive, not disjunctive.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (holding that the use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision had to be met).  Compare Johnson v. Brown, 7 Vet. App. 95 (1994) (holding that only one disjunctive "or" requirement had to be met in order for an increased rating to be assigned).  Accordingly, in order to warrant a 50 percent rating under Diagnostic Code 8100, all of the conditions listed for a 50 percent rating under Diagnostic Code 8100 must be met. 

The Board notes that the terms "severe economic inadaptability" are not defined in VA law.  The Court has held that consideration must also be given as to whether the disability is capable of producing severe economic inadaptability, regardless of whether the condition is actually causing such inadaptability.  See Pierce v. Principi, 18 Vet. App. 440, 446 (2004).  In addition, VA conceded that the words, "productive of" could be read to mean either "producing" or "capable of producing."  Id. at 446, 446-447.

The record reflects that the Veteran underwent a VA examination in September 2006, which notes that the Veteran had headaches when he has sinus infections.  He also stated that his headaches occur two to three times a week and have been getting worse over the last several months.  He stated that he is unable to work when they are at their worst.

An April 2009 VA examination report indicates that the Veteran complained of weekly headaches during the past 12-month period.  He takes Tylenol as needed for the headaches.  Less than half of the headaches are prostrating and the usual duration of a headache is hours.  The examiner opined that the Veteran's tension/migraine headaches have no significant effects on his usual occupation or on his usual daily activities.

A September 2009 VA examination report notes that the Veteran was currently employed and that he had not lost any time during the last 12-month period.  

An October 2009 VA examination report reflects that the Veteran was currently employed as a part-time pastor and a part-time postal worker.  It was noted that during the last 12-month period the Veteran lost three weeks of work due to his shoulder and back conditions.

In October 2009, the Veteran's claims file was sent to another VA examiner who did not examine the Veteran, but provided an opinion regarding the impact of the Veteran's service-connected disabilities on his ability to work.  The opinion report recounts the Veteran's April 2009 complaints of weekly headaches, less than half of which are prostrating.  Then, the VA examiner opined, based upon the severity and frequency of the headaches, that it is likely that the headaches will interfere with employment and daily activities, but the headaches will not completely eliminate the Veteran's ability to be employed.

An August 2009 VA Form 21-8940, completed and submitted by the Veteran indicates that he last worked full time in 2006.  He indicated that he was currently working two hours a week in Christian ministry and eight hours a week as an alternate rural carrier at the U.S. Postal Service.  He indicated that these were both paid positions.  

A September 2009 VA Form 21-4192, completed and submitted by the Veteran, indicates that he is employed two hours a week as a pulpit speaker at a church.  The amount he indicated he earned during the 12-months preceding the last date of employment before deduction was $15,000.  He indicated that he was then currently employed and that he was entitled to sick leave pay.  However, he indicated that he had never used his sick leave pay entitlement.   

The report of a June 2012 VA examination notes that the Veteran has migraine headaches, including migraine variants.  The Veteran's treatment plan includes taking medication.  The Veteran experiences pain on both sides of the head.  He also experiences sensitivity to light, changes in vision.  The typical headaches pain lasts less than one day.  The Veteran has characteristic prostrating attacks of the migraine headache pain.  Prostrating attacks occur more frequently than once a month.  The examiner also opined that the Veteran also has frequent prostrating and prolonged attacks of migraine headache pain.  The examiner opined that the Veteran's headaches impact his ability to work.  The examiner explained that the Veteran works as a pastor on Sunday mornings and part-time as a rural mail carrier on Saturday mornings.  The Veteran reported headaches occasionally with sermons and occasionally with driving, and that he will pull over and stop driving if a headache develops.  CT scan of the brain was normal.

In considering the evidence of record in accordance with the governing laws and regulations, the Veteran is not entitled to a higher, 50 percent rating for his service-connected headaches.  In this regard, the April 2012 VA examination report clearly reflects that the Veteran experiences very frequent completely prostrating and prolonged attacks.  However, regarding whether the attacks are productive of severe economic inadaptability, the Board finds that the preponderance of the evidence is against the claim.  Specifically, the April 2009 VA examiner stated that the Veteran's headaches do not significantly interfere with daily activities or employment.  In contrast, the October 2009 and June 2012 VA examiners both indicated that the Veteran's headaches interfere with employment.  The October 2009 VA examiner indicated that this was the case because of the frequency and severity of the headaches.  However, in another October 2009 VA examination report, the Veteran attributed his recent loss of time from work to his due to his shoulder and back conditions.  The April 2012 VA examiner indicated that the Veteran is employed in paid positions on Sunday mornings as a pastor and on Saturday mornings as a rural mail carrier, and that the headaches impact his ability to work in that he has headaches occasionally during his sermons and while driving.  Neither the October 2009 examiner nor the June 2012 VA examiner, nor the evidence of record regarding the Veteran's employment history and headache complaints, shows that the Veteran's headaches are so severe or frequent that they severely limit his economic adaptability.  Notably, the June 2012 VA examiner provided an addendum, stating that the Veteran has no work restrictions or limitations regarding his service-connected headaches.  It was specifically noted that the Veteran mentioned that maybe twice in the past year he developed a headache during a sermon; however, he was able to shorten the sermon to lessen the headache.  Also, he stated that when headaches develop while driving, he will pull over and let the headache resolve.  These accounts of the impact on his employment are not severe enough to qualify for "severe economic inadaptability."  Importantly, there are no restrictions on employment in terms of performing any specific tasks, sitting for an eight hour day, lifting more than a certain weight, or standing for excessive periods.  In sum, the Board finds that complaints of occasional headaches during sermons, or while driving, and shortening such sermons, or pulling over to allow the headache to subside, are not examples of interference with employment which amounts to "severe economic inadaptability."  Moreover, the evidence reflects that the Veteran's only allegation that his headaches are so bad that they cause him to be unemployable was made in September 2006.  No similar complaints were found in the 2009 or 2012 VA examinations, and the Board finds that mere interference with employment to the extent described above does not amount to the "severe economic inadaptability" required for a 50 percent evaluation.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.

EXTRASCHEDULAR CONSIDERATION

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's service-connected headaches are so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2011).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms"(which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate in this case.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there are higher ratings available under the diagnostic code, but the Veteran's disability is not productive of such manifestations.  Specifically, the Veteran's headaches are not productive of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  As such, it cannot be said that the available schedular evaluation for the disability is inadequate. 

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected headaches under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

An initial rating in excess of 30 percent for service-connected headaches is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


